DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Amendment
The Amendment filed on November 11, 2020 has been entered.  Claim 1 has been amended. New claims 8 and 9 have been added. Claims 1-9 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seon, US 2019/0077469.
Regarding claim 1, Seon discloses a mounting holder for a rear spoiler (100) of a motor vehicle, the mounting holder comprising: a fastening portion (312) for fastening the mounting holder to a body component (200) of the motor vehicle, and a holding portion (310) configured to be directly connected to a lower part of the rear spoiler, wherein the holding portion is of elastic design (Fig. 8).

Regarding claim 3, Seon discloses the holding portion (310) is of substantially S-shaped design in a cross section longitudinally to a normal forward longitudinal direction of travel of the motor vehicle (Fig. 5-7).
Regarding claim 4, Seon discloses the holding portion (310) comprises a central portion at its end and two side portions which are arranged laterally next to the central portion with regard to the direction of travel (Fig. 4, 5).
Regarding claim 5, Seon discloses the central portion and/or the side portions are of substantially U-shaped design in a plane running transversely with respect to the direction of travel (Fig. 6B).
Regarding claim 6, Seon discloses a bearing portion (400) arranged opposite the holding portion in a direction of travel and configured to be placed onto the body component (Fig. 5).
Regarding claim 7, Seon discloses a motor vehicle comprising: a body component (200); a rear spoiler (100) with a lower part; and a mounting holder having a holding portion (310) directly connected to the lower part of the rear spoiler and a fastening portion (312) fastened to the body component, wherein the holding portion is of elastic design (Fig. 4, 5, 8).
Regarding claim 8, Seon discloses the holding portion (310) as a spring element ([0037]; Fig. 8).

Response to Arguments
Applicant's amendment filed on November 11, 2020 has been entered. Applicant's arguments regarding the rejections of claims 1-7 under 35 USC §102 in the previous Office action have been fully considered but are not persuasive.

Claims in a pending application should be given their broadest reasonable interpretation. In re Pearson, 181 USPQ 641 (CCPA 1974). The terms “connected” and “integral” have both been held to be broad terms that embrace a variety of constructions. Kreis AG v. American Hospital Supply Corp. (N.D. Ill. 1976) 192 USPQ 585; In re Kohno, 157 USPQ 275 (CCPA 1968); In re Larson, 144 USPQ 347 (CCPA 1965). Additionally, the method of forming the device is not germane to the issue of patentability of the device itself.
In this case, the broadest reasonable interpretation of “directly connected” would include two elements integrally formed together, as in Seon. 
Applicant further argues that Seon fails to disclose a holding portion of a substantially S-shaped design. Figure 7 of Seon (shown below) has been annotated to more clearly illustrate the substantially S-shaped design of the holding portion (310).

    PNG
    media_image1.png
    555
    645
    media_image1.png
    Greyscale


However, as discussed above, although formed integrally, Seon’s main spoiler body portion and the mounting holder with a holding portion of said spoiler are two separate and distinct elements as recited by Claim 7. Seon uses two different reference characters to designate the spoiler (100) and the mounting holder portion (310) of the spoiler in the specification and drawings. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612